DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to application filed on 12/01/2020.
Currently claims 1-10 are pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/25/2022, 05/01/2022 and 12/01/2020 were filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 10, the instant claim recites limitation in view of claim 8, where claim 10 recites “the structure" (claim 10, line 2). There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “a structure of a plurality of gate electrodes” (claim 8, line 2) or “a semiconductor channel structure” (claim 8, line 4) is being recalled, rendering the claim indefinite. Clarification and/or correction are/is required. For the purpose of examination, the claim will be interpreted, as “the structure of the plurality of gate electrodes”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2016/0071871 A1 (Kamigaichi).
Regarding claim 1, Kamigaichi discloses, a method for forming a three-dimensional (3D) memory device, comprising: 

    PNG
    media_image1.png
    473
    472
    media_image1.png
    Greyscale

forming an initial channel hole (15h; memory hole; Fig. 3B; [0057]) in a stack structure (15, stack of layer 45 and WL; Fig. 3A; [0059]) having a plurality of first layers (45; sacrificial layer; Fig. 3A; [0054]) and a plurality of second layers (WL; electrode layer; Fig. 3A; [0058]) alternatingly arranged over a substrate (10; substrate; Fig. 3A; [0054]); 
removing a portion of each one of the plurality of first layers (45) facing a sidewall of the initial channel hole (15h) to form a channel hole (hole 15 with recess in layer 45) (Fig. 4A; [0058]);
forming a semiconductor channel structure (30; memory film; Fig. 4B; [0059]) in the channel hole (hole 15 with recess in layer 45), 
the semiconductor channel structure (30) comprising a memory layer (memory layer 32 of 30; [0028]) following a profile of a sidewall of the channel hole (hole 15 with recess in layer 45) (Fig. 4B; [0059]);

    PNG
    media_image2.png
    470
    500
    media_image2.png
    Greyscale

removing the plurality of first layers (45) to form a plurality of tunnels (45h; cavities; Fig. 6A; [0065]); and 
removing, through the tunnels (45h), portions of the memory layer (memory layer 32 of 30; [0028]) to divide the memory layer into a plurality of disconnected sub-memory portions (as annotated on Fig. 6B; [0066]).  

Regarding claim 2, Kamigaichi discloses, the method of claim 1, wherein removing the portion of each one of the plurality of first layers (45) comprises performing a recess etching process (wet etching) that selectively etches the plurality of first layers to the plurality of second layers ([0065]). 
	Note: Wet etching selectively etches the first layers with respect to second layers. The examiner notes that the applicant used wet etching for the same purpose in Spec. para. [0041].
Regarding claim 3, Kamigaichi discloses, the method of claim 1, wherein forming the semiconductor channel structure (30) comprises: forming a blocking layer (35; block insulating film; Fig. 2B; [0028]) over the sidewall of the channel hole (hole 15 with recess in layer 45); 
forming the memory layer (32; charge storage film; Fig. 2B; [0028]) over the blocking layer (35); 
forming a tunneling layer (31; tunnel insulating film; Fig. 2B; [0028]) over the memory layer (32); and 
forming a semiconductor layer (20; channel body; Fig. 2B; [0029]) over the tunneling layer (31).  

    PNG
    media_image3.png
    451
    471
    media_image3.png
    Greyscale

Regarding claim 4, Kamigaichi discloses, the method of claim 3, further comprising forming a gate-line slit (ST; trenches; Fig. 6A; [0065]) in the stack structure (15), wherein removing the plurality of first layers (45) comprises etching the plurality of first layers (45) through the gate-line slit (ST) to expose the blocking layer (35).  

    PNG
    media_image4.png
    426
    469
    media_image4.png
    Greyscale

Regarding claim 5, Kamigaichi discloses, the method of claim 4, further comprising etching, through the gate-line slit (ST) and the plurality of tunnels (45h), portions of the blocking layer (35) facing the tunnels (45h) to expose the memory layer (32) prior to removing the portions of the memory layer (32) (Fig. 6B; [0066]).  
Regarding claim 6, Kamigaichi discloses, the method of claim 5, wherein the memory layer (32) comprises one or more vertical portions (as annotated on Fig. 2B) and one or more non-vertical portions (as annotated on Fig. 2B) connected with one another (Fig. 2B and 6B; [0029], [0066]).  

    PNG
    media_image5.png
    448
    471
    media_image5.png
    Greyscale

Regarding claim 7, Kamigaichi discloses, the method of claim 6, wherein removing the portions of the memory layer (32) comprises etching, through the gate-line slit (ST) and the plurality of tunnels (45h), the non-vertical portions (as annotated on Fig. 2B) of the memory layer (32) (Fig. 2B and 6B; [0029], [0066]).  

    PNG
    media_image5.png
    448
    471
    media_image5.png
    Greyscale

Claims 8-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2016/0071871 A1 (Kamigaichi).
Regarding claim 8, Kamigaichi discloses, a three-dimensional (3D) memory device, comprising: 

    PNG
    media_image6.png
    470
    486
    media_image6.png
    Greyscale

a structure of a plurality of gate electrodes (plurality of WL; electrode layer; Fig. 8; [0074]) insulated by a sealing structure (43; insulating film; Fig. 8; [0070]) over a substrate (10; substrate; Fig. 3A; [0054]); and 
a semiconductor channel structure (30; memory film; Fig. 4B; [0059]) extending from a top surface (top surface of memory film 30) of the structure (plurality of WL, structure of a plurality of gate electrodes) to the substrate (10), 
the semiconductor channel structure (30) comprising a plurality of sub-memory portions (as annotated on Fig. 4B; [0059]), 

    PNG
    media_image7.png
    473
    474
    media_image7.png
    Greyscale

wherein each one of the plurality of sub-memory portions (as annotated on Fig. 4B; [0059]) extends along a same direction (vertical) in which the semiconductor channel structure (30) extends; 
each one of the plurality of sub-memory portions (as annotated on Fig. 4B; [0059]) is partially surrounded by a respective one of the gate electrodes (WL; electrode layer; Fig. 8; [0074]); and 
the plurality of sub-memory portions (as annotated on Fig. 4B; [0059]) are disconnected from one another by a plurality of recessed areas (tunnel area in Fig. 6B) each extending along a direction perpendicular (horizontal) to the direction (vertical) in which the semiconductor channel structure (30) extends (Figs 4B and 6B; [0059]).  

    PNG
    media_image2.png
    470
    500
    media_image2.png
    Greyscale

Regarding claim 9, Kamigaichi discloses, the 3D memory device of claim 8, wherein the recessed areas (tunnel, as annotated on Fig. 8) and the sealing structure (as annotated on Fig. 8) comprise a same material (43) (Figs 8 and 6B; [0059]).  
Note: The sealing structure and a portion of recessed structure are formed using the same layer 43. Therefore, the claim limitation is met.

    PNG
    media_image8.png
    470
    497
    media_image8.png
    Greyscale

Regarding claim 10, Kamigaichi discloses, the 3D memory device of claim 8, further comprising a source structure (SL; source layer; Fig. 8; [0069]) extending from the top surface (top surface) of the structure (the structure of the plurality of gate electrodes WL) to the substrate (10).

    PNG
    media_image8.png
    470
    497
    media_image8.png
    Greyscale

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 10,290,643 B1 (Kai) - A three-dimensional memory device is disclosed including an alternating stack of insulating layers and control gate electrodes located over a substrate, a drain select gate device located above the alternating stack, and a vertical semiconductor channel extending through the alternating stack and through the drain select gate device. The drain select gate device contains a floating gate electrode located between the vertical semiconductor channel and a first drain select gate electrode.
2. US 2018/0219017 A1 (Goda) - A NAND memory array is disclosed which has a vertical stack of alternating insulative levels and wordline levels. The wordline levels have terminal ends corresponding to control gate regions. Charge-trapping material is along the control gate regions of the wordline levels, and is spaced form the control gate regions by charge-blocking material. The charge-trapping material along vertically adjacent wordline levels is spaced by intervening regions through which charge migration is impeded. Channel material extends vertically along the stack and is spaced from the charge-trapping material by charge-tunneling material.
3. US 2018/0211969 A1 (Lue) - A memory device is disclosed including a plurality of stacks of conductive strips alternating with insulating strips, the insulating strips having first and second sides, and the conductive strips having first sidewalls recessed relative to the first sides of the insulating strips which define first recessed regions in sides of the stacks. Vertical channel pillars are disposed between the stacks, the vertical channel pillars having first and second channel films disposed on adjacent stacks and a dielectric material between and contacting the first and second channel films.
4. US 2018/0033639 A1 (Jung) - A semiconductor device is disclosed including alternately stacking mold insulating layers and sacrificial layers on a substrate. The channel holes penetrating through the mold insulating layers and the sacrificial layers and allowing recessed regions to be formed in the substrate. 
5. US 2017/0069637 A1 (Son) - A nonvolatile memory device is disclosed including a conductive line disposed on a substrate and vertically extended from the substrate, a first channel layer disposed on the substrate and vertically extended from the substrate, wherein the first channel layer is spaced apart from the conductive line, a second channel layer vertically extended from the substrate. The second channel layer is disposed between the first channel layer and the conductive line, a first gate electrode disposed between the conductive line and the second channel layer. The first gate electrode includes a first portion having a first thickness and a second portion having a second thickness that is different from the first thickness, and a second gate electrode disposed between the first channel layer and the second channel layer, wherein the second gate electrode has the second thickness.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


11/22/2022